DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: in line 3, “configured adhere” should be changed to “configured to adhere”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the following trademarks/trade names: “LIMUFLON”; “ZEFFLE”; “ZENDURA”; “DESMODUR”; “IMPRANIL”; “SILMER”; and “TERATHANE”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 11, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Temchenko et al. (International Patent Publication No. WO 2017/075499 A1).
Regarding claim 1, Temchenko discloses a film assembly for use in architectural applications (Abstract of Temchenko, multilayer composite film useful in structural applications), the film assembly comprising: a first film having a first layer formed from a fluorinated polymer (FIGS. 1A and 2 of Temchenko, multilayer composite film #100 including outer ETFE layer which is a fluorinated polymer); and a tape including a backing layer formed 
Regarding claim 2, Temchenko discloses that the fluorinated polymer forming the backing layer is one of ETFE and ECTFE (FIGS. 1A and 2 of Temchenko, multilayer composite film #100 including outer ETFE layer; claim only requires one of the recited fluorinated polymers).
Regarding claim 3, Temchenko discloses that the first layer of the first film is formed from the same material as the backing layer ([0052] of Temchenko, strip #504 of single layer ETFE joined to one or both surfaces of films #200; FIGS. 1A and 2 of Temchenko, multilayer composite film #100 including outer ETFE layer).
Regarding claim 4, Temchenko discloses that the first adhesive layer is formed from a heat activated adhesive ([0051] of Temchenko, adhesive of tape is heat activated).
Regarding claim 5, Temchenko discloses that the heat activated adhesive comprises at least one of Bostik LADH 7060 TM, LumiflonR (Asahi Glass), Zeffle R(Daikin), Zendurag: C 100 (Honeywell). DESMODUR BL 3370 MPA (Covestro). DESMODUR BL 3475 BA/SN (Covestro). DESMODUR PL 350 MPA/SN (Covestro). DESMODUR PL340 BA/SN (Covestro), DESMODUR 3300 (Covestro), DESMODUR 3800 (Covestro). Impranilkt ELH- A (Covestro), Silmer OHT (Siltech). Silmer NH (Siltech), Silmer NCO (Siltech), Silmer ACR 
Regarding claim 7, Temchenko discloses that the first film is a multilayer composite film comprising the first layer, a structural polymer layer, and a second layer formed from a fluorinated polymer (FIG. 2 of Temchenko, multilayer composite film #200 includes structural polymer layer #108 and second ETFE layer #204).
Regarding claim 8, Temchenko discloses that the first layer is formed from one of ETFE or ECTFE, the structural polymer layer is formed from PET, and the second layer is formed from the same material as the first layer (FIG. 2 of Temchenko, multilayer composite film #200 includes first ETFE layer #104, structural polymer layer #108 and second ETFE layer #204 [0033] of Temchenko, structural polymer layer can be PET).
Regarding claim 11, Temchenko discloses that a thickness of the first film and a thickness of the backing layer are equal ([0052] of Temchenko, strip #504 of single layer film of polymer used as outer layer #104).
Regarding claim 12, Temchenko discloses a method of joining components in architectural applications (Abstract of Temchenko, multilayer composite film useful in structural applications; [0051] of Temchenko, method of joining multilayer composite films together), the method comprising: providing a first film having a first layer formed from a fluorinated polymer (FIGS. 1A and 2 of Temchenko, multiplayer composite film comprising outer ETFE layer); providing a tape including a backing layer formed from a fluorinated polymer and a first 
Regarding claim 14, Temchenko discloses providing a second film having a first layer formed from a fluorinated polymer (FIG. 5C, [0052] of Temchenko, first and second multilayer composite films #200 including outer ETFE layer joined together by adhesive strip #504).
Regarding claim 15, Temchenko discloses that the first adhesive layer of the tape is also adhered to the first layer of the second film to couple the first film to the second film (FIG. 5C of Temchenko, adhesive strip #504 bonds outer ETFE layers of first and second composite films #200).
Regarding claim 17, Temchenko discloses that the first film is a multilayer composite film comprising the first layer, a structural polymer layer, and a second layer formed from a fluorinated polymer (FIG. 2 of Temchenko, multilayer composite film #200 includes outer ETFE layer, structural polymer layer #108 and second ETFE layer #204).
Regarding claim 18, Temchenko discloses that the first adhesive layer is a heat activated adhesive ([0051] of Temchenko, heat activated adhesive tape), and wherein the adhering step includes applying heat to the first adhesive layer ([0051] of Temchenko, would be obvious to apply heat to activate the heat activated adhesive).
Claims 1-3 and 12-15 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by CMC (“Repair Tape for ETFE Film Greenhouses”, 10 Dec. 2018, https://en.cmc.de/blog/applications-2/post/repair-tape-for-etfe-film-greenhouses-77).
Regarding claim 1, CMC discloses a film assembly for use in architectural applications (pg. 1, 1st full ¶ of CMC, film adhesive tape for repair of ETFE film greenhouses), the film assembly comprising: a first film having a first layer formed from a fluorinated polymer (Title of CMC, ETFE film greenhouse includes an ETFE film which is a fluorinated polymer film); and a tape including a backing layer formed from a fluorinated polymer (pg. 1, 1st full ¶ of CMC, ETFE film adhesive tape for repair of ETFE film greenhouses) and a first adhesive layer disposed on a first major surface of the backing layer (pg. 1, 1st full ¶ of CMC, ETFE film adhesive tape necessarily includes an adhesive on the ETFE backing layer), the first adhesive layer configured to adhere to the first layer of the first film (pg. 1, 6th full ¶ of CMC, ETFE films difficult to repair with standard tape due to ETFE surface which prevents adhesion; pg. 1, 7th full ¶ of CMC, adhesive tape adheres to almost all surfaces; tape therefore applied to ETFE film surface).
Regarding claim 2, CMC discloses that the fluorinated polymer forming the backing layer is one of ETFE and ECTFE (pg. 1, 1st full ¶ of CMC, ETFE film adhesive tape; claim only requires one of the recited fluorinated polymers).
Regarding claim 3, CMC discloses that the first layer of the first film is formed from the same material as the backing layer (pg. 1, 1st full ¶ of CMC, ETFE film adhesive tape for repair of ETFE film greenhouses).
Regarding claim 12, CMC discloses a method of joining components in architectural applications (pg. 1 of CMC, ETFE film adhesive tape for patching or seaming greenhouses), the th full ¶ of CMC, tape consists of ETFE film; tape is an adhesive tape and would necessarily include an adhesive on the ETFE film); and adhering the first adhesive layer of the tape to the first layer of the first film (pg. 1 of CMC, tape used to patch ETFE film; patching film would necessarily involve adhering the adhesive layer of the tape to the ETFE film).
Regarding claim 13, CMC discloses the tape is disposed over a tear or puncture formed in the first layer of the first film (pg. 1 of CMC, adhesive tape used for repair or patching; repair or patching would.
Regarding claim 14, CMC discloses providing a second film having a first layer formed from a fluorinated polymer (pg. 1, 1st ¶ of CMC, adhesive tape for seaming ETFE film greenhouses; seaming would necessarily involve joining two film sections and therefore necessarily involves providing a second ETFE film).
Regarding claim 15, CMC discloses that the first adhesive layer of the tape is also adhered to the first layer of the second film to couple the first film to the second film (pg. 1, 1st ¶ of CMC, adhesive tape for seaming ETFE film greenhouses; pg. 1, 6th full ¶ of CMC, ETFE films difficult to repair due to ETFE surface which prevents adhesion; tape therefore applied to ETFE film surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Temchenko in view of Tuflite (“Why Should You Choose ETFE Adhesive Tapes for your Roof Repairs”, March 29, 2019, https://tuflitepolymers.wordpress.com/2019/03/29/why-should-you-choose-etfe-adhesive-tapes-for-your-roof-repairs-tuflite-polymers/).
Regarding claims 9 and 16, Temchenko does not specifically disclose a second film having a first layer and a second adhesive layer disposed on a second major surface of the backing layer, the second adhesive layer configured adhere to the first layer of the second film to join the first film to the second film.  Temchenko, however, discloses disposing an adhesive between overlapping portions of the individual sheets of the multilayer composite film and using an adhesive tape to join individual sheets together (FIG. 5A, [0051] of Temchenko).  Tufflite discloses ETFE adhesive tapes for bonding ETFE film materials (pg. 2, 1st full ¶ of Tuflite, ETFE adhesive tape).  Temchenko discloses a double sided ETFE tape (pg. 2, 2nd
Regarding claim 10, Temchenko discloses that the first layer of the first film and the first layer of the second film are formed from the same material (FIG. 5A of Temchenko, lower layer of first composite film joined to upper layer of 2nd composite film when in overlapping relationship; FIG. 2 of Temchenko, upper and lower layers of composite film are both ETFE).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Temchenko in view of Hong et al. (U.S. Patent Application Publication No. 2012/0063952 A1).
Regarding claims 6 and 19, Temchenko does not specifically disclose the first adhesive layer is formed from a UV/LED activated adhesive as recited in claims 6 and 19 or that the adhering step includes applying light to the first adhesive layer as recited in claim 19.  Hong, however, discloses multilayer construct comprising a a fluoropolymer adhesive layer for bonding a fluoropolymer layer to a third layer (Abstract of Hong).  According to Hong, the fluoropolymer adhesive layer can be a copolymer of tetrafluoroethylene such as “ZEFFLE” ([0046] of Hong).  Also according to Hong, the fluoropolymer adhesive can be activated with heat or UV light ([0053] of Hong).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a fluoropolymer adhesive in the method of Temchenko that is activatable using UV light since Hong establishes that UV activatable fluoropolymer adhesive were used to bond fluoropolymers.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  As established by Temchenko and Hong, the prior art included each .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CMC in view of Hong and Yu et al. (U.S. Patent Application Publication No. 2020/0095768).
Regarding claim 20, CMC discloses a repair kit for use in architectural applications (Title of CMC, repair tape for ETFE film greenhouses) comprising: a tape including a backing layer formed from a fluorinated polymer and a first adhesive layer disposed on a first major surface of the backing layer (pg. 1, 1st full ¶ of CMC, ETFE film adhesive tape for repair of ETFE film greenhouses).
CMC does not specifically disclose an activating device configured to activate an adhesive forming the first adhesive layer of the tape.  Moreover, CMC discloses that the tape is applied to the ETFE film (pg. 1, 1st full ¶ of CMC), but does not disclose how the adhesive is activated.  Hong, however, discloses multilayer construct comprising a fluoropolymer adhesive 
CMC also does not specifically disclose a treating device configured to treat a surface to which the first adhesive layer is configured to be adhered.  CMC, however, discloses that the surface of the ETFE film has low adhesion properties (pg. 1, 6th full ¶ of CMC).  Hong discloses activating the surface of a fluoropolymer layer such as ETFE to promote bonding with an adhesive ([0037], [0042] of Hong).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to plasma treat the ETFE film surfaces being bonded in CMC in order to promote adhesion as taught by Hong ([0042] of Hong).  Yu discloses a portable plasma treatment device for treating a roofing membrane that is characterized by low adherence properties to facilitate repairs of the roofing membranes ([0054] of Yu).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide a portable plasma treatment device as taught by Yu with the modified repair tape in order to treat the ETFE greenhouse film surfaces being bonded thereby promoting adhesion between the repair tape and the ETFE greenhouse film material as taught by Hong ([0042] of Hong). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746